Amendment No. 8
To
Fifth Amended And Restated Revolving Loan And Letter Of Credit Agreement

This Amendment No. 8 (this “Amendment”) is entered into as of November 3, 2006,
among: the two entities included among the Borrower as listed on Exhibit A
attached hereto (individually, and collectively, jointly and severally, the
“Borrower”); the several entities included among the Guarantors as listed on
Exhibit A attached hereto (each, individually, a “Guarantor,” and collectively,
jointly and severally, the “Guarantors”); the several entities included among
the Banks as listed on Exhibit A attached hereto (each, individually, a “Bank”
and collectively, but not jointly, the “Banks”); and Bank of America, N.A.
(“Bank of America”), as agent for the Banks (in such capacity, the “Agent”).

RECITALS

Reference is made to the following facts that constitute the background of this
Amendment:



  A.   The parties hereto have entered into that certain Fifth Amended and
Restated Revolving Loan and Letter of Credit Agreement dated as of November 4,
2005 (as amended and/or restated from time to time, the “Loan Agreement”).
Capitalized terms used herein and not otherwise defined herein shall have the
same meanings herein as ascribed to them in the Loan Agreement;



  B.   The Borrower and the Guarantors have requested that the Loan Agreement be
renewed for a period of 6 months; and



  C.   The Banks and the Agent are willing to grant such request solely upon the
terms and conditions set forth in this Amendment.

NOW, THEREFORE, in consideration of the foregoing recitals and of the
representations, warranties, covenants and conditions set forth herein and in
the Loan Agreement, and for other valuable consideration the receipt and
adequacy of which is hereby acknowledged, the parties agree as follows:

Section 1. Amendment.

(a) The definition of “Maturity Date” in Section 1.1 of the Loan Agreement is
hereby amended by replacing “November 3, 2006” with “May 3, 2007”.

From and after the date hereof, all references to the term “Maturity Date” in
the Credit Documents shall mean such term as amended hereby.

Section 2. Commitment Fee.

(a) In consideration of the execution and delivery of this Amendment, and the
extension and administration of the credit facilities extended under the Loan
Agreement, the Borrower and Guarantors, jointly and severally, agree to pay a
commitment fee to the Agent on the date hereof, for the ratable benefit of the
Banks, in the aggregate amount of $262,500 (equal to 0.375% of $140,000,000,
which is the Maximum Amount under the Loan Agreement as of the date hereof pro
rated for a half-year renewal), which shall be deemed fully-earned and
non-refundable simultaneously with the execution and delivery of this Amendment
(the “Commitment Fee”). The Commitment Fee shall be remitted by the Agent to the
Banks (including itself as a Bank) in accordance with their Commitment
Percentages.

(b) Should an additional lender join in the Loan Agreement as a Bank after the
date hereof, or should one (or more) of the Banks increase its Commitment above
the amount reflected herein (each such joinder or increase, as the case may be,
referred to herein as an “Increase Event”), the Borrower and Guarantors, jointly
and severally, agree to pay an additional commitment fee to the Agent on the
date of each such Increase Event, for the ratable benefit of such Bank(s), in an
amount equal to 0.375% of the amount by which the Maximum Amount increases as a
result of such Increase Event, which additional commitment fee shall be deemed
fully-earned and non-refundable on the date of such Increase Event. Such
additional Commitment Fees shall be prorated on the basis of the number of days
from the date of such Increase Event to the Maturity Date.

Section 3. Representations and Warranties. The Borrower and Guarantors, jointly
and severally, represent and warrant to the Banks as of the effective date of
this Amendment that, assuming the due execution and delivery of this Amendment:
(a) no Default or Event of Default is in existence, from and after, or will
result from, the execution and delivery of this Amendment or the consummation of
any transactions contemplated hereby; (b) each of the representations and
warranties of the Borrower and the Guarantors in the Loan Agreement and the
other Credit Documents is true and correct in all material respects on the
effective date of this Amendment (except for representations and warranties
limited as to time or with respect to a specific event, which representations
and warranties shall continue to be limited to such time or event) and (c) this
Amendment and the Loan Agreement (as amended by this Amendment) are legal, valid
and binding agreements of the Borrower and the Guarantors and are enforceable
against them in accordance with their terms.

Section 4. Ratification. Except as hereby amended, the Loan Agreement, all other
Credit Documents and each provision thereof are hereby ratified and confirmed in
every respect and shall continue in full force and effect, and this Amendment
shall not be, and shall not be deemed to be, a waiver of any Default or Event of
Default or of any covenant, term or provision of the Loan Agreement or the other
Credit Documents. In furtherance of the foregoing ratification, by executing
this Amendment in the spaces provided below, each of the Guarantors, on a joint
and several basis, hereby absolutely and unconditionally (a) reaffirms its
obligations under the Guaranty, and (b) absolutely and unconditionally consents
to (i) the execution and delivery by the Borrower of this Amendment, (ii) the
continued implementation and consummation of arrangements and transactions
contemplated by the Loan Agreement (including, without limitation, as amended
hereby) and the other Credit Documents, and (iii) the performance and observance
by the Borrower and each Guarantor of all of its respective agreements,
covenants, duties and obligations under the Loan Agreement (including, without
limitation, as amended hereby) and the other Credit Documents.

Section 5. Conditions Precedent. The agreements set forth in this Amendment are
conditional and this Amendment shall not be effective until (i) receipt by the
Agent of a fully-executed counterpart original of this Amendment, and
(ii) payment by the Borrower and the Guarantors of the Commitment Fee.

Section 6. Counterparts. This Amendment may be executed and delivered in any
number of counterparts with the same effect as if the signatures on each
counterpart were upon the same instrument.

Section 7. Amendment as Credit Document. Each party hereto agrees and
acknowledges that this Amendment constitutes a “Credit Document” under and as
defined in the Loan Agreement.

SECTION 8. GOVERNING LAW. THIS AMENDMENT SHALL BE DEEMED TO CONSTITUTE A
CONTRACT MADE UNDER THE LAWS OF THE STATE OF NEW YORK, INCLUDING ARTICLE 5 OF
THE UCC, AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL
LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO ITS CONFLICTS OF LAW
RULES).

Section 9. Successors and Assigns. This Amendment shall be binding upon each of
the Borrower, the Guarantors, the Banks, the Agent and their respective
successors and assigns, and shall inure to the benefit of each of the Borrower,
the Guarantors, the Banks and the Agent.

Section 10. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

Section 11. Expenses. Each Borrower jointly and severally agrees to promptly
reimburse the Agent and the Banks for all expenses, including, without
limitation, reasonable fees and expenses of outside legal counsel, it has
heretofore or hereafter incurred or incurs in connection with the preparation,
negotiation and execution of this Amendment and all other instruments, documents
and agreements executed and delivered in connection with this Amendment.

Section 12. Integration. This Amendment contains the entire understanding of the
parties hereto with regard to the subject matter contained herein. This
Amendment supersedes all prior or contemporaneous negotiations, promises,
covenants, agreements and representations of every nature whatsoever with
respect to the matters referred to in this Amendment, all of which have become
merged and finally integrated into this Amendment. Each of the parties hereto
understands that in the event of any subsequent litigation, controversy or
dispute concerning any of the terms, conditions or provisions of this Amendment,
no party shall be entitled to offer or introduce into evidence any oral promises
or oral agreements between the parties relating to the subject matter of this
Amendment not included or referred to herein and not reflected by a writing
included or referred to herein.

Section 13. No Course of Dealing. The Agent and the Banks have entered into this
Amendment on the express understanding with each Borrower and Guarantor that in
entering into this Amendment the Agent and the Banks are not establishing any
course of dealing with the Borrower or the Guarantors. The Agent’s and the
Banks’ rights to require strict performance with all of the terms and conditions
of the Loan Agreement and the other Credit Documents shall not in any way be
impaired by the execution of this Amendment. None of the Agent and the Banks
shall be obligated in any manner to execute any further amendments or waivers
and if such waivers or amendments are requested in the future, assuming the
terms and conditions thereof are satisfactory to them, the Agent and the Banks
may require the payment of fees in connection therewith. Each of the Borrower
and the Guarantors agrees that none of the ratifications and reaffirmations set
forth herein, nor the Agent’s nor any Bank’s solicitation of such ratifications
and reaffirmations, constitutes a course of dealing giving rise to any
obligation or condition requiring a similar or any other ratification or
reaffirmation from the Borrower or the Guarantors with respect to any subsequent
modification, consent or waiver with respect to the Loan Agreement or any other
Credit Document.

Section 14. Jury Trial Waiver. BORROWER, GUARANTORS, AGENT AND BANKS BY
ACCEPTANCE OF THIS AMENDMENT MUTUALLY HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AMENDMENT, THE
LOAN AGREEMENT, OR ANY OTHER CREDIT DOCUMENT CONTEMPLATED TO BE EXECUTED IN
CONNECTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY, INCLUDING, WITHOUT
LIMITATION, ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS OR ACTIONS OF
AGENT OR ANY BANK RELATING TO THE ADMINISTRATION OF THE LOAN OR ENFORCEMENT OF
THE CREDIT DOCUMENTS, AND AGREE THAT NO PARTY WILL SEEK TO CONSOLIDATE ANY SUCH
ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN
WAIVED.

[Remainder of page intentionally left blank; signature pages follow]

1

IN WITNESS WHEREOF, the parties have caused this Amendment No. 8 to be duly
executed by their duly authorized officers or representatives, all as of the
date first above written.

     
BORROWER:
 

 
    MMA FINANCIAL WAREHOUSING, LLC

 
   
By:
  MMA Equity Corporation, its sole member
 
   
By:
  /s/ Anthony Mifsud
 
   

(Signature)

Anthony Mifsud, Senior Vice President and Treasurer

(Printed Name and Title)

      MMA FINANCIAL BOND WAREHOUSING, LLC

 
   
By:
By:
  MMA Equity Corporation, its managing member
/s/ Anthony Mifsud
 
   

(Signature)

Anthony Mifsud, Senior Vice President and Treasurer

(Printed Name and Title)

     
GUARANTORS:
 

 
    MUNICIPAL MORTGAGE & EQUITY, LLC

 
   
By:
  /s/ Anthony Mifsud
 
   

(Signature)

Anthony Mifsud, Senior Vice President and Treasurer

(Printed Name and Title)

      MMA FINANCIAL HOLDINGS, INC.

 
   
By:
  /s/ Anthony Mifsud
 
   

(Signature)

Anthony Mifsud, Senior Vice President and Treasurer

(Printed Name and Title)



(Signatures continued on next page)

2

     
GUARANTORS (CONT.):
 

MMA EQUITY CORPORATION
By:
 
/s/ Anthony Mifsud
 
   

(Signature)

Anthony Mifsud, Senior Vice President and Treasurer

(Printed Name and Title)

      MMA FINANCIAL TC CORP.

 
   
By:
  /s/ Anthony Mifsud
 
   

(Signature)

Anthony Mifsud, Senior Vice President and Treasurer

(Printed Name and Title)

      MMA FINANCIAL BFGLP, LLC

 
   
By:
By:
  MMA Financial TC Corp., its sole member
/s/ Anthony Mifsud
 
   

(Signature)

Anthony Mifsud, Senior Vice President and Treasurer

(Printed Name and Title)

      MMA FINANCIAL BFRP, INC.

 
   
By:
  /s/ Anthony Mifsud
 
   

(Signature)

Anthony Mifsud, Senior Vice President and Treasurer

(Printed Name and Title)

      MMA SPECIAL LIMITED PARTNER, INC.

 
   
By:
  /s/ Anthony Mifsud
 
   

(Signature)

Anthony Mifsud, Senior Vice President and Treasurer

(Printed Name and Title)

(Signatures continued on next page)

3

     
GUARANTORS (CONT.):
 

 
    MMA FINANCIAL BFG INVESTMENTS, LLC

 
   
By:
By:
  MMA Financial TC Corp., its managing member
/s/ Anthony Mifsud
 
   

(Signature)

Anthony Mifsud, Senior Vice President and Treasurer

(Printed Name and Title)

AGENT:

BANK OF AMERICA, N.A., as Agent

By: /s/ Ugo Arinzeh
Ugo Arinzeh, Senior Vice President

BANKS:

BANK OF AMERICA, N.A., as one of the Banks

By: /s/ Ugo Arinzeh
Ugo Arinzeh, Senior Vice President

CITICORP USA, INC., as one of the Banks

By: /s/ Maria McKeon
Maria McKeon, Vice President

COMERICA BANK, A MICHIGAN BANKING CORPORATION, as one of the Banks

By: /s/ Lisa Kotula
Lisa Kotula, Vice President

(Signatures continued on next page)

4



    BANKS (CONT.):

MERRILL LYNCH COMMUNITY DEVELOPMENT COMPANY, LLC, as one of the Banks

By: /s/ Michael Solomon
Michael Solomon, Director

SOVEREIGN BANK, as one of the Banks

By: /s/ Robert Nickey
Robert Nickey, Senior Vice President

5

EXHIBIT A

I. Borrower:

MMA Financial Warehousing, LLC, a Maryland limited liability company (“SPE I”),

MMA Financial Bond Warehousing, LLC, a Maryland limited liability company (“SPE
II”), and

(SPE I and SPE II are individually, and collectively, jointly and severally
referred to as the “Borrower”).

II. Guarantors:

Municipal Mortgage & Equity, LLC, a Delaware limited liability company
(“MuniMae”),

MMA Financial Holdings Inc., a Florida corporation (“MFH”),

MMA Equity Corporation, a Florida corporation (“MEC”),

MMA Financial TC Corp., a Delaware corporation (“TC Corp.”),

MMA Financial BFGLP, LLC, a Maryland limited liability Company (“BFGLP”),

MMA Financial BFRP Inc., a Delaware corporation (“BFRP”),

MMA Financial BFG Investments LLC, a Delaware limited liability company (“BFG
Investments”), and

MMA Special Limited Partner, Inc., a Florida corporation (“MSLP”).

(MuniMae, MFH, MEC, TC Corp., BFGLP, BFRP, BFG Investments, and MSLP are each
referred to as a “Guarantor” and are collectively, jointly and severally
referred to as the “Guarantors”).

II. Banks:

Bank of America, N.A.
Citicorp USA, Inc.
Comerica Bank
Merrill Lynch Community Development Company, LLC
Sovereign Bank
1572062.4

6